Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over prior art of record because none of the prior arts teach or suggest a method or an apparatus for providing segment routing service hunting by: obtaining, at an apparatus configured to support segment routing and service hunting, a SYN packet, wherein the SYN packet identifies a requested service and includes a source set to identify an endpoint, a destination set to identify a server, and a segment routing (SR) list; verifying whether the requested service is available from the apparatus; providing the requested service to the endpoint if it is verified that the requested service is available; and routing the SYN packet to a first destination identified in the SR list and sending the SYN packet towards the first destination if it is verified that the requested service is not available from the apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Surcouf et al. ‘415 & ‘055, Niu, Wu et al., and Liao et al. are all additionally cited to show the common feature of segment routing (SR) among routers utilizing SR packet(s) similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465